    7:18-cv-01407-BHH-KFM              Date Filed 05/22/19           Entry Number 57-1            Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


Darrell Stamper,                                               C/A No: 7:18-cv-01407-DCC-KFM

                             Plaintiff,

vs.                                                             MEMORANDUM IN SUPPORT
                                                                 OF DEFENDANT’S SECOND
Medicredit, Inc.,                                                   MOTION TO DISMISS

                             Defendant.



        Plaintiff’s Amended Complaint [EFC #32] alleges that Medicredit, Inc. (“Medicredit”),

violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) when it

called a residential phone to collect a debt. [ECF # 32 ¶¶ 6, 10, 11, 17, 18, 19, 25]. This Court

narrowed the allegations of the Amended Complaint to calls placed to the Plaintiff’s residential

phone and alleged violations of 47 U.S.C. § 227(b)(1)(B) [ECF #45, Page 7].1 Medicredit now

raises a purely legal issue for the Court’s determination, which is dispositive of the Plaintiff’s

Amended Complaint. Specifically, calls to a residential phone to collect on a debt are exempt

from 47 U.S.C. § 227(b)(1)(B) as a matter of law. Because the Amended Complaint, therefore,

fails to state a claim for which relief can be granted under the TCPA, and the TCPA is the only

grounds for the Amended Complaint, the case should be dismissed.

        I.       Plaintiff’s Amended Complaint Does Not Allege a Violation of the TCPA as a
                 Matter of Law.

        In this case, the Amended Complaint alleges that “[f]rom May 2015 thru September 2015

Defendants, Defendant made 15 phone calls to plaintiff home phone leaving automated


1
  Based on this ruling, Medicredit reads all of Amended Complaint references to a “phone”, or “telephone”, to be a
residential phone, and disregarded all allegations related to 47 U.S.C. §227(b)(l)(A).
    7:18-cv-01407-BHH-KFM             Date Filed 05/22/19   Entry Number 57-1     Page 2 of 4




messages.” [ECF #32 ¶ 6]. The allegation is based on the statutory language of the TCPA which

makes it unlawful “to initiate any telephone call to any residential telephone line using an

artificial or prerecorded voice…unless..[the call] is exempted by rule or order by the

Commission2 under paragraph (2)(B).” 47 U.S.C. § 227(b)(1)(B) (emphasis added). The

Commission is granted authority to prescribe regulations to implement the TCPA in 47 U.S.C. §

227(b)(2)(B), including by the authority to exempt from § 227(b)(1)(B) “such classes or

categories of calls made for commercial purposes as the Commission determines.” 47 U.S.C. §

227(b)(2)(B)(ii) (emphasis added). Because of the express authority granted to the FCC by the

TCPA statute, the FCC is the arbiter of which calls are exempt under the TCPA. Under this

authority, the FCC created an exception which provides that 47 U.S.C. § 227(b)(1)(B) will not

apply where a call is “made for a commercial purpose but does not include or introduce an

advertisement or constitute telemarketing” 47 C.F.R. § 64.1200(a)(3)(iii).

          The FCC has not created a specific exemption for debt collection concluding that it “is

unnecessary because such calls are adequately covered by exemptions we are adopting here for

commercial calls which do not transmit an unsolicited advertisement and for established business

relationships.” In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 F.C.C.R. 8752, 8773 (F.C.C. Oct. 16, 1992); In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 10 F.C.C.R. 12391,

12400 (F.C.C. Aug.7, 1995). The FCC language is sufficiently broad that it covers calls made to

both debtors and non-debtors. See 7 F.C.C.R. at 8771–72, and Meadows v. Franklin Collection

Service, Inc., 414 Fed.Appx. 230 (11th Cir. 2011). As a result, calls to a residential phone to

collect on a debt are exempt from 47 U.S.C. § 227 (b)(1)(B) and, therefore, do not violate the

TCPA. See Shupe v. JPMorgan Chase Bank, N.A., 671 Fed. Appx. 419 (9th Cir. 2016)
2
    The Federal Communications Commission or the “FCC.”

                                                     2
  7:18-cv-01407-BHH-KFM            Date Filed 05/22/19     Entry Number 57-1        Page 3 of 4




       In this case, the Amended Complaint includes a transcript of the messages allegedly

received on the Plaintiff’s residential telephone:

       Hello we are calling from Medicredit on the behalf of Spartanburg Physician, this
       is a call from a debt collector please return our call at 888-213-9688 Monday thru
       Friday during normal business hours. Thanks You

[ECF #32 ¶ 6]. The transcript of the alleged calls to the residential telephone is clear that the

calls were collecting on a debt and does not include or introduce an unsolicited advertisement.

This transcript from the Amended Complaint falls squarely into the exemption created by the

Commission at 47 C.F.R. § 64.1200(a)(3)(iii). Because these calls to a residential telephone are

exempted by the FCC, Plaintiff’s allegations fail to state a claim for which relief may be granted.

       The Meadows Court specifically noted that in the context of residential telephone calls,

“the   FCC     has   determined     that all debt collection circumstances   are   excluded   from

the TCPA's coverage.” Id. (emphasis in original). This decision concentrated on the purpose of

the call not the recipient of the call. The Meadows Court affirmed that as in this case, [b]ecause

[defendant] had an existing relationship with the intended recipient of its prerecorded calls, and

the calls were made for a commercial, non-solicitation purpose” those calls to residential

telephones are exempt from the TCPA's prohibitions. Meadows, 414 Fed.Appx. at 235. The

court’s conclusion also considered that a contrary ruling would place a debt collector in violation

of the TCPA anytime it called a debtor's number and another member of the debtor's family

answered the phone. Id.

       In this case, as in Meadows, the FCC conclusion that the TCPA § 227(b)(1)(B) will not

apply where a call to a residential telephone is “made for a commercial purpose but does not

include or introduce an advertisement or constitute telemarketing” exempts the calls alleged in

the Amended Complaint from TCPA liability as a matter of law. As a result, the Amended



                                                     3
  7:18-cv-01407-BHH-KFM           Date Filed 05/22/19      Entry Number 57-1        Page 4 of 4




Complaint fails to state a claim for which relief may be granted by this court, and the case should

be dismissed.

       WHEREFORE, Medicredit, Inc. respectfully requests that the Court enter an order

dismissing the Complaint.     Medicredit additionally requests the Court enter such other or

additional relief as the Court deems just and proper.


                                             Respectfully submitted,


                                             s/Robert L. Brown
                                             Robert L. Brown, (DCID #10255)
                                             Willson Jones Carter & Baxley, PA
                                             3600 Forest Drive, Suite 204
                                             Columbia, SC 29204
                                             rlbrown@wjlaw.net

                                             Attorney for Defendant




                                                 4
